DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Status
Applicant’s amendments in the response filed on 12/15/2021 has been considered by the Examiner. Currently claims 4 and 9-12 are pending, claims 1-3, and 5-8 are canceled, claims 4 and 9-11 have been amended, and claim 12 is newly added. A complete action on the merits of claims 4 and 9-12 follows below. 
Claim Objections
Claims 1, 3, 5, and 6 are objected to because of the following informalities:  
Since claim status for claims 1, 3, 5, and 6 indicates canceled, the claim language should be deleted or lined through.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “A method of curing a yeast infection.” It is the position of the Examiner that obtaining a therapeutic effect as claimed does not provide for a cure. It is the position of the Examiner that the method steps provide for a method of treating a yeast infection. 
Claims 4 and 9-11 are rejected due to their dependency on rejected claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole (US Pub No. 2007/0021809).
Regarding claim 12, Cole teaches a method of curing a yeast infection in a vagina of a patient, comprising repeating (10, Figs 1-15. Para. [0004] Cole teaches a device and therapeutic method that provides cooling or warming to a user's vagina or vulva as a therapeutic benefit to and relief from maladies in these areas. The most until a therapeutic effect is achieved, the steps of:
(a) providing a device comprising a cooling or freezable filler material (Para. [0076] Inner core 48, Fig.10 is adapted to hold ice, cold water or a combination of ice and water in projection cavity 40, Fig.10-11);
(b) cooling or freezing the device (The device can be placed in a cold environment such as a refrigerator or freezer prior to use...or the filler can be placed in a refrigerator or freezer to achieve a desired temperature prior to be inserted in the cavity 40. Par. [0085] and Par. [0108], lines 5-7. Because projection 12 are cool or warm, the therapeutic benefits of this cool or warm contact will be felt by the user both within the vagina and in the vulva area);
(c) inserting the cooled device into the vagina of the patient suffering from a vaginal yeast infection (the projection 12 in operation will be inserted into the user's vagina; [0058]);
(d) allowing the device to remain in the vagina [for a period of time] (The present invention is a device and therapeutic method that provides topical cooling or heating to a user's vagina or vulva as a therapeutic benefit to and relief from maladies of these areas [0014] the cooling provides maximum benefit and relief to the user [0070]… Vaginitis is often caused by infections.  The most common vaginal infections are bacterial vaginosis, trichomoniasis and vaginal yeast infection or candidiasis.  Symptoms of vaginitis, particularly with trichomoniasis and vaginal yeast infection, include irritation and itching of the female genital area including itching, burning and It is an object of the invention in one embodiment to provide a method of treating vaginitis);
(e) removing the device from the vagina (If the device 10 eventually ceases to be cool or warm enough to provide the desired therapeutic benefit or comfort, the user may remove the device 10 [0109]) and;
repeating steps (b) through (e) sufficient times to cause at least one effect upon the infecting yeast , thus obtaining the therapeutic effect after repeating the steps, wherein the therapeutic effect comprises a drug-free cure of vulvovaginal candidiasis ([0109] If the device 10 eventually ceases to be cool or warm enough to provide the desired therapeutic benefit or comfort, the user may remove the device 10.  Where the device 10 is reusable, the device 10 may be recooled or rewarmed and thereafter reused; [0109] The device is configured to treat vaginitis and symptoms of inflammation or irritation [0004] vaginal yeast infection or candidiasis);
While Cole does not specifically recite dormancy, changed morphology, cessation of growth, disruption of a biofilm created by the yeast, and any combination thereof, it is the position of the Examiner that the sufficiency of the time depends on the desired therapeutic benefit and since Cole provides for a therapeutic benefit and relief it would read on the claim language. Furthermore, it would have been obvious for the device of Cole to provide for dormancy, cessation of growth, or disruption of a biofilm since cooling in the art is known to reduce bacteria growth and Cole treats vaginitis [0004] and symptoms of inflammation or irritation to a women's genitals [0002]. In addition, Cole provides for a temperature range of 15°F to about 50°F and the disclosed invention provides “Biofilms start to break down at less than 
While Cole provides the device is reusable and may be recooled [0109], it is silent about specifically teaching repeating the steps at least three times at intervals of at least 4 hours. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reuse the device at least three times at intervals of at least 4 hours until relief of the condition is achieved because Cole provides that if the device eventually ceases to be cool or warm enough to provide the desired therapeutic effect, the user may remove and recool the device.
Regarding claim 4, Cole teaches the limitations of claim 12 as previously rejected above. Cole teaches wherein the yeast is genus Candida (vaginal yeast infection or candidiasis).
Regarding claims 9-11 Cole teaches the limitations of claim 12 as previously rejected above. Cole teaches wherein a temperature of the vaginal tissue goes below 30°C, 26°C and 22°C during each period of time (It is believed that this temperature range extends from about 15°F to about 50°F with a temperature of about 25°F believed to be most preferred. [0101] Cole teaches such temperature produces optimum relief).
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Applicant on pages 5-6 of the remarks recites, “Cole’s device and its use are anti-inflammatory, whereas the claimed method is an anti-fungal…Disrupting/inhibiting 
The Examiner respectfully disagrees. Cole specifically provides for a method of treating vaginitis [0004]. In addition Cole provides that its device provides for a temperature range from about 15°F to about 50°F with a temperature of about 25°F believed to be most preferred [0101]. The disclosed invention on page 5 recites, “A mechanism that could prove essential in helping with the treatment and cure of these conditions is that pathogens biofilms may be disrupted by….the lowering of the temperature of the vaginal tissue” and “Results from research studies show that biofilms exist in vitro at temperatures of 37°C, making biofilms also temperature sensitive, especially at lowered tissue temperatures. Biofilms start to break down at less than 30°C and higher oxygen levels.” It is the position of the Examiner that since the device of Cole provides for a method of treating vaginitis in temperatures ranging from about 15°F to about 50°F, the device of Cole therefore is configured to provide for the disrupting and breaking of biofilms thereby providing treatment and cure within the broadest reasonable interpretation as defined in the Specification. 
MPEP 2111.02 recites, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto.” The claim requires a therapeutic effect wherein the therapeutic effect comprises a drug-free cure of vulvovaginal canidiasis. It is the position of the Examiner that obtaining a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794